Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Please cancel claims 27-32.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art does not disclose a container comprising a metal end defining at least one opening into the container; a peelable membrane comprising: an outer layer; a tack layer, wherein the tacky layer is bonded to the outer layer; and a heat seal layer, wherein the heat seal layer is bonded to the tacky layer, wherein the heat seal layer is permanently sealed to the metal end to close the at least one opening, and wherein the tacky layer allows the peelable membrane to be resealable onto the metal end. The prior art does not disclose a peelable membrane that can be removed from a metal end defining at least one opening into the container and resealable onto the metal end through a tacky layer that is bonded to a heat seal layer. The prior art peelable membranes are completely removed from the container and an overcap is provided. The prior art provides the peeling to occur between a sealant layer and the metal end of the container wherein the applicant’s claimed article includes a tacky layer in the peelable membrane that provides the resealability of the peelable membrane to the container. The peelable membrane fractures to produce a separation of the tacky layer and the heat seal layer to provides the membrane to be resealable to the metal end. The prior art does not provide motivation to the claim as a whole, thus the examiner has found the claimed invention allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782